MALLARD, Chief Judge.
Defendant has four assignments of error, all based upon his contention that the plaintiffs did not introduce sufficient evidence from which it could be found that the plaintiffs were the owners of the property in question. Therefore, the sole question for decision in this case is whether the plaintiffs *586offered evidence sufficient to support the finding by the jury that the plaintiffs were the owners of the property in question.
This action was instituted 9 February 1971. Plaintiffs’ evidence tended to show, when viewed in the light most favorable to them, a proper identification of the lands involved herein, a trespass and cutting of timber by the defendant, and an unbroken chain of title to the lands involved in this action from 27 January 1939, the date of a deed from I. T. Valentine, Commissioner to G. M. Strickland, which was duly filed for registration in Nash County on 27 January 1939.
All of the deeds in the plaintiffs’ chain of title accurately describe the land involved by metes and bounds. The evidence, taken in the light most favorable to plaintiffs, tended to show that the lands were conveyed to the plaintiffs by deed dated 10 January 1963, filed for registration in Nash County on 16 January 1963, and recorded in Book 762, page 181, and that plaintiffs had been in possession thereof since that date. We hold that the evidence of plaintiffs’ ownership of the property was sufficient to support a finding by the jury that the plaintiffs were the owners of the property in question and the evidence of the trespass and cutting of timber thereon by the defendant was sufficient to support the award of damages to plaintiffs.
In the trial we find no prejudicial error.
No error.
Judges Campbell and Britt concur.